                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CHRISTOPHER CORCORAN, ET AL.,                        CASE NO. 15-cv-03504-YGR
                                   6                     Plaintiffs,                          ORDER GRANTING IN PART PLAINTIFFS’
                                                                                              ADMINISTRATIVE MOTION RE: MOTION TO
                                   7               vs.                                        SUBSTITUTE CLASS REPRESENTATIVES AND
                                                                                              FOR CERTIFICATION OF NEW YORK AND
                                   8     CVS HEALTH, ET AL.,                                  ARIZONA CLASSES
                                   9                     Defendants.                          Re: Dkt. No. 386
                                  10

                                  11           On August 19, 2019, the Court held a further case management conference in the above-
                                  12   captioned action. (See Dkt. No. 370.) During the conference, the Court indicated that it would
Northern District of California
 United States District Court




                                  13   allow plaintiffs “a very short, very short period of time . . . to identify an appropriate plaintiff or
                                  14   plaintiffs and any appropriate discovery and motion practice” relevant to the proposed New York
                                  15   and Arizona classes. (Dkt. No. 373 at 5:24-25–6:1-12.) The Court set a deadline for plaintiffs’
                                  16   motion to substitute the class representatives for the proposed New York and Arizona classes of
                                  17   September 9, 2019. (Id. at 13:7-9.) Plaintiffs so filed. (See Dkt. No. 376.) Therein, plaintiffs
                                  18   identified Messrs. Joseph Luzier and Aaron Allen as proposed class representatives for the New
                                  19   York class. (Id. at 3.)
                                  20           According to plaintiffs’ counsel, unexpected circumstances have caused a slight delay.
                                  21   Thus, now before the Court is plaintiffs’ administrative motion regarding the September 9, 2019
                                  22   motion to substitute class representatives.1 (Dkt. No. 386 (“Admin Motion”.) Specifically,
                                  23   plaintiffs represent that proposed representatives Luzier and Allen “are no longer able to proceed
                                  24   as proposed plaintiffs and class representatives for the proposed New York class due to
                                  25   unexpected medical issues that arose after the Motion to Substitute was filed on September 9,
                                  26   2019.” (Id. at 2.) Based thereon, plaintiffs now seek leave of Court to file an amended motion to
                                  27
                                               1
                                  28            Plaintiffs also submit a motion to file a portion of this motion under seal in light of the
                                       personal health information contained therein. (Dkt. No. 385.) The Court GRANTS that motion.
                                   1   substitute, replacing Luzier and Allen with Stephen Sullivan as the proposed New York class

                                   2   representative. (Id. at 3.) Plaintiffs assert, and defendants do not dispute (see Dkt. No. 388

                                   3   (“Opp.”)), that they informed defendants that Sullivan’s discovery responses would be served on

                                   4   the morning of September 30, 2019 and that Sullivan would be available for deposition on

                                   5   October 4, 9, 10, or 11, 2019. (Admin Motion at 4.) Plaintiffs also proposed continuing the

                                   6   deadline for defendants’ response to the amended motion to substitute to October 14, 2019. (Id.)

                                   7   However, plaintiffs have not filed, as an exhibit to the administrative motion or otherwise, the

                                   8   amended motion to substitute that they would like to file. On Friday, October 4, 2019, defendants

                                   9   filed their opposition to the pending administrative motion.2 (Opp.)

                                  10          In light of the Luzier and Allen’s health issues, and the speed with which plaintiffs moved

                                  11   to substitute, the Court finds the good cause standard satisfied. (See Admin Motion.) See Branch

                                  12   Banking & TR. Co. v. D.M.S.I., LLC, 871 F.3d 751, 764-65 (9th Cir. 2017) (“The good cause
Northern District of California
 United States District Court




                                  13   standard of Rule 16(b) primarily considers the diligence of the party seeking the amendment.”).

                                  14   However, the Court is not convinced that the proposed schedule provides sufficient time for the

                                  15   defendants. Accordingly, the Court GRANTS IN PART plaintiffs’ administrative motion.

                                  16   Defendant’s opposition to the motion to amend is vacated pending further Court order. The

                                  17   parties shall meet and confer and provide the Court with a proposed scheduling order no later than

                                  18   close of business on Wednesday, October 9, 2019.

                                  19          This Order terminates Docket Numbers 385, 386, and 387.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: October 7, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  23                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26
                                              2
                                  27            Defendants also submit a motion to file a portion of this opposition under seal in light of
                                       the personal health information contained therein. (Dkt. No. 387.) The Court GRANTS that
                                  28   motion.

                                                                                         2
